—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 16, 1991 (People v Navarro, 176 AD2d 274), affirming a judgment of the Supreme Court, Kings County, rendered February 9, 1988.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Balletta, J. P., Miller, O’Brien and Ritter, JJ., concur.